The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Current Status of Claims
This action responding to communication of June 2, 2021. Claims 1-18 are currently active in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 2, 2021 was filed before mailing first action on merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 3, 9, and 15 objected to because of the following informalities:  periods in the ends of claims are missing.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable in view of Gehani et al. (US Patent Publication 2009/0174677 A1) in view of Ko (US Patent Publication 2009/0158149 A1). 
In regard of claim 1, Gehani et al. disclose a method, comprising: playing, by a media player application (See at least Figure 1Aof Gehani et al. illustrating media player 

In the same field of endeavor, Ko discloses the method for controlling video playing speed by swiping back and forth as shown in Figure 2, wherein movement from (210) to (220) is illustrated in order to increase the playback speed of content as discussed in paragraph [0040] for mobile device as discussed in paragraphs [0006-0007]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the moment the invention was made,  to combine the method of Gehani et al. with approach of Ko in order to make it easier to control various functions of the portable device using a limited number of control buttons.
In regard of claim 3, Gehani et al. and Ko further disclose the method of claim 1, wherein the first swipe gesture comprising a common initial input, and the method comprises: in response to detecting the common initial input, displaying a display object, wherein the display object is representative of a modification that will subsequently be performed on completion of the first swipe gesture (See at least Figures 2A, 5A-5B, 7A of Gehani et al illustrating the initial gesture (204) is detected to change playback rate and showing display object as visual cue (208) when first swipe gesture (502a, 704) is displaying the display object (Speed=4X) as discussed in paragraph [0066]). 
In regard of claim 3, Gehani et al. and Ko further disclose the method of claim 2, wherein the first swipe gesture comprising an additional input, and the method comprises: in response to detecting the additional input, determining that the first swipe gesture is completed, and modifying the playing of the video corresponding to the first 
In regard of claim 4 Gehani et al. and Ko further disclose the method of claim 1, wherein the first direction is a vertical, horizontal, or diagonal direction, and the second direction is a reverse of the vertical, horizontal, or diagonal direction (See at least Figure 2 and paragraph [0040] of Ko illustrating and discussing that direction is horizontal and a reverse to horizontal). 
In regard of claim 5 Gehani et al. and Ko further disclose the method of claim 1, wherein the video is stored in memory of the mobile device or stored at a remote location (See at least Figure 1A of Gehani illustrating the mobile device (100) with a memory (102) for video storing (152, 146) as discussed in paragraph [0026]). 
In regard of claim 6 Gehani et al. and Ko further disclose the method of claim 1, wherein the first swipe gesture is an upward vertical swipe gesture, the second swipe gesture is an downward vertical swipe gesture, and the modifying the playing of the video corresponding to the first swipe gesture along the first direction comprises: increasing an output volume; and the modifying the playing of the video corresponding to the second swipe gesture along the second direction comprises: decreasing the output volume (.See at least Figure 5 of Ko illustrating the table of gestures up/down for increasing/decreasing volume as discussed in paragraphs [0059-0064] of Ko) 
In regard of claim 7 Gehani et al. and Ko further disclose a terminal device, comprising: a touchscreen; a memory; one or more processors; one or more programs are stored in the memory, wherein the one or more programs, when executed by the 
In regard of claim 8, Gehani et al. and Ko further disclose the terminal device of claim 7, wherein the first swipe gesture comprising a common initial input, and the one or more programs, when executed by the one or more processors, cause the terminal device to: in response to detecting the common initial input, display a display object, wherein the display object is representative of a modification that will subsequently be performed on completion of the first swipe gesture (See rejection of claim 2 provided above). 
In regard of claim 9, Gehani et al. and Ko further disclose the terminal device of claim 8, wherein the first swipe gesture comprising an additional input, and the one or more programs, when executed by the one or more processors, cause the terminal device to: in response to detecting the additional input, determine that the first swipe 
In regard of claim 10, Gehani et al. and Ko further disclose the terminal device of claim 7, wherein the first direction is a vertical, horizontal, or diagonal direction, and the second direction is a reverse of the vertical, horizontal, or diagonal direction (See rejection of claim 4 provided above). 
In regard of claim 11, Gehani et al. and Ko further disclose the terminal device of claim 7, wherein the video is stored in memory of the terminal device or stored at a remote location (See rejection of claim 5 provided above). 
In regard of claim 12, Gehani et al. and Ko further disclose the terminal device of claim 7, wherein the first swipe gesture is an upward vertical swipe gesture, the second swipe gesture is an downward vertical swipe gesture, and the modifying the playing of the video corresponding to the first swipe gesture along the first direction comprises: increasing an output volume; and the modifying the playing of the video corresponding to the second swipe gesture along the second direction comprises: decreasing the output volume (See rejection of claim 6 provided above). 
In regard of claim 13,  Gehani et al. and Ko further disclose a computer program product comprising computer-executable instructions stored on a non-transitory computer-readable medium that, when executed by one or more processors, cause a terminal device to: play a video through a media player interface; detect a first swipe gesture over the media player interface that controls the playing of the video along a first direction while the video is played; in response to the first swipe gesture along the first direction, modify the playing of the video corresponding to the first swipe gesture 
In regard of claim 14, Gehani et al. and Ko further disclose the computer program product of claim 13, wherein the first swipe gesture comprising a common initial input, and the instructions, when executed by the one or more processors, cause the terminal device to: in response to detecting the common initial input, display a display object, wherein the display object is representative of a modification that will subsequently be performed on completion of the first swipe gesture (See rejection of claim 2 provided above). 
In regard of claim 15, Gehani et al. and Ko further disclose the computer program product of claim 14, wherein the first swipe gesture comprising an additional input, and the instructions, when executed by the one or more processors, cause the terminal device to: in response to detecting the additional input, determine that the first swipe gesture is completed, and modify the playing of the video corresponding to the first swipe gesture along the first direction (See at least Figure 1A-1B of Gehani et al. illustrating processors (102, 106) storing instructions as discussed in paragraphs [0026-0027] and see the rejection of claim 3 provided above)
claim 16, Gehani et al. and Ko further disclose the computer program product of claim 13, wherein the first direction is a vertical, horizontal, or diagonal direction, and the second direction is a reverse of the vertical, horizontal, or diagonal direction (See rejection of claim 4 provided above). 
In regard of claim 17, Gehani et al. and Ko further disclose the computer program product of claim 13, wherein the video is stored in memory of the terminal device or stored at a remote location (See rejection of claim 5 provided above). 
In regard of claim 18,  Gehani et al. and Ko further disclose the terminal device of claim 13, wherein the first swipe gesture is an upward vertical swipe gesture, the second swipe gesture is an downward vertical swipe gesture, and the modifying the playing of the video corresponding to the first swipe gesture along the first direction comprises: increasing an output volume; and the modifying the playing of the video corresponding to the second swipe gesture along the second direction comprises: decreasing the output volume (See rejection of claim 6 provided above).

Conclusion
The references found pertinent :
US Patent 10,976,920 to Zhu et al.
US Patent 9,916,081 to Zhu et al. 
US Patent Publication 2008/0036743 to Westerman et al. 
US Patent Publication 2014/0033025 to Mukjerjee et al.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692